Citation Nr: 0310050	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to exposure to herbicide agents. 

2.  Entitlement to service connection for Marfan's syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 




INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a written communication received in April 2003, the 
veteran clarified that he wished to withdraw claims related 
to a left shoulder injury and dental injury. 

In a document titled Supplement to Written Summary in Support 
of Appeal From Denial of Veteran's Disability Claim, dated 
June 26, 2002, the veteran refers to peripheral neuropathy in 
terms of Agent Orange exposure.  To the extent that this may 
be an implied claim of service connection for peripheral 
neuropathy, this matter is hereby referred to the RO for 
appropriate action.  


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.  
While the Board regrets any additional delay caused by this 
remand to the RO, it is bound by the Federal Circuit's 
holding.  

In the veteran's June 26, 2002, Supplement to Written Summary 
in Support of Appeal From Denial of Veteran's Disability 
Claim, he discusses various opinions by Dr. Aaron Furey, 
P.A.C. and requested that Dr. Furey's records be obtained.  
Additional action in this regard is required prior to 
appellate review.  

Additionally, in view of the complex medical nature of the 
veteran's claims, additional development of the medical 
evidence to obtain appropriate examinations and opinions is 
necessary.  38 C.F.R. § 3.159(c)(4) (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to obtain all pertinent treatment records 
from Dr. Aaron Furey, P.A.C.  All records 
obtained should be associated with the 
claims file.  

2.  After completion of the above, the 
veteran should be scheduled for special 
VA examinations to ascertain the nature 
and etiology of any current skin 
disorder(s) and Marfan's syndrome.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  Any indicated special 
medical tests and/or studies should be 
accomplished, and all clinical findings 
as well as special test or study findings 
should be clearly reported.  The 
appropriate examiner should clearly 
report all skin disorders which can be 
diagnosed.  The appropriate examiner 
should also clearly report whether or not 
a diagnosis of Morfan's syndrome can be 
made. 

After reviewing the claims file and 
examining the veteran, the appropriate 
examiner should respond to the following:
	a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disorder(s) is 
related to exposure to herbicide agents 
during the veteran's service in Vietnam?
	b)  Is Marfan's syndrome a 
congenital or developmental defect, or is 
it a congenital or developmental disease?
	c)  If Marfan's syndrome is a 
congenital or developmental disease, is 
it at least as likely as not (a 50% or 
higher degree of probability) that it 
increased in severity during the 
veteran's active duty service beyond the 
normal progression of the disease?

A detailed rationale for all opinions 
expresses should be furnished with 
comment as appropriate to any other 
pertinent medical evidence and opinions 
of record. 

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the veteran and his 
representative should review the record 
and determine whether the claims can be 
granted.  As to any issue which remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




